SULLIVAN, J.
Epitomized Opinion
The Jordan 'Co. brought an action for negligence against Chapin in the Municipal Court of Cleveland, claiming that Chapin’s negligence was the cause of a certain collision in which one of its cars was badly damaged. Chapin filed an answer and cross-petition. The jury found in favor of plaintiffs’ statement of claim and for plaintiff on the defendant’s cross-petition. The Jordan Co. prosecuted error. In sustaining- the judgment of the lower court, the Court of Appeals held:
1. That no prejudicial error was committed in the court’s charge on the question of contributory negligence even though it gave undue emphasis to that subject inasmuch as it equally affected both parties.
2. While the court used the term “assumed the risk” when the question of assumption of risk was not involved, yet a fair interpretation of the language did not mislead the jury from their consideration of the question of contributory negligence, and it cannot be said that any prejudicial errer resulted therefrom.
3. It cannot be said as a matter of law that the verdict was manifestly against the weight of the evidence.